DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7, 9-15, 17-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract without significantly more. Independent claims 1, 9 and 17 recite the limitations “acquiring an inspection result of the medical image and performing inference on the medical image” which are grouped under Mental Processes because a doctor can visually or mentally inspect the image for quality and mentally perform inference or observation/evaluation such as a diagnosis. Independent claims 1, 9 and 17 additionally recite the limitations of acquiring a medical image and outputting an inference result to an external device which are mere extra-solution activities such as data gathering and data outputting which does not integrate the abstract idea into a practical application nor provide an inventive concept. The data gathering and outputting may be performed by a general-purpose computer and therefore merely uses a computer comprising processor and memory as a tool to perform an abstract idea. It is noted that the outputting step is performed if a certain condition is met based on the inspection result (i.e., quality check), which may be performed mentally by a doctor, as noted above by visually or mentally inspecting the quality of an image and affect the output. 
Independent claims 4 and 12 recite the limitations “acquiring an inspection result of the medical image and performing inference on the medical image” which are grouped under Mental Processes because a doctor can visually or mentally inspect the image for quality and mentally perform inference or observation/evaluation such as a diagnosis. Claims 4 and 12 recite additional limitation of controlling performing inference on the medical image based on the inspection result, which also falls under the grouping of Mental Processes because a doctor can mentally determine that the quality of the image is not satisfactory for performing inference or evaluation or diagnosis on the image. Claims 4 and 12 additionally recite the limitations of acquiring a medical image which is extra-solution activitiy such as data gathering and data outputting which does not integrate the abstract idea into a practical application nor provide an inventive concept. The data gathering and outputting may be performed by a general-purpose computer and therefore merely uses a computer comprising processor and memory as a tool to perform an abstract idea. 
Dependent claims 2 and 10 further recites the limitation of causing the information processing apparatus to output the inference result of the medical image to the external device, which is mere extra-solution activities such as data gathering and data outputting which does not integrate the abstract idea into a practical application nor provide an inventive concept. It is noted that the outputting step is performed if a certain condition is met based on the inspection result (i.e., quality check), but this may be performed mentally by a doctor, as noted above by visually or mentally inspecting the quality of an image and affect the output. 
Dependent claims 3 and 11 recites the performing inference on the medical image, which falls under Mental Processes because a doctor can visually or mentally inspect the image for quality and mentally perform inference or observation/evaluation such as a diagnosis. The additional elements of acquiring the scan and acquiring the inspection results and outputting the inference result are mere extra-solution activities such as data gathering and data outputting which does not integrate the abstract idea into a practical application nor provide an inventive concept. 
Dependent claims 5 and 13 recite stop performing inference on the medical image which also falls under the abstract idea grouping of Mental Processes because a doctor can mentally decide to stop evaluating or diagnosing the image if the image quality of unacceptable. 
Dependent claims 6 and 14 recites the limitation of controlling the inference on the medical image which also falls under the grouping of Mental Processes because a doctor can mentally determine that the quality of the image is not satisfactory or satisfactory for performing inference or evaluation or diagnosis on the image. The additional limitations of acquiring a inspection result and a re-scan are mere extra-solution activities such as data gathering and data outputting which does not integrate the abstract idea into a practical application nor provide an inventive concept.
Dependent claims 7 and 15 recite the limitation of performing acquisition of the inspection of the inspection result and inference on the medical image in parallel fall under the abstract idea grouping of Mental Ideas because a doctor can mentally or visually inspect the quality of the image while simultaneously evaluating or diagnosing the image. 
Dependent claim 18 recites the additional limitation of data collection for collecting tomographic data of the subject, which is mere extra-solution activities such as data gathering and data outputting which does not integrate the abstract idea into a practical application nor provide an inventive concept.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nye et al.1
With regard to claim 1, Nye et al. teach information processing apparatus comprising: a processor (see fig. 1, ¶ 87: image processor) and a memory storing a program which, when executed by the processor, (see fig. 10, ¶ 87: memory) causes the information processing apparatus to: acquire a medical image obtained by imaging a subject (see fig. 10, ¶ 87: imaging system); acquire an inspection result of the medical image (see fig. 10-1022, ¶ 87: image quality check); perform inference on the medical image (see fig. 10: 1026, 1028, ¶¶ 96-97: image processing including segmentation and classification) and control outputting of an inference result of the medical image inference to an external device based on the inspection result of the medical image (see fig. 10-1030, ¶¶ 94, 100-101: results output to display, PACS, mobile device if the image passes quality check).
With regard to claim 2, Nye et al. teach information processing apparatus according to claim 1, wherein the program further causes the information processing apparatus to output the inference result of the medical image to the external device when the inspection result is acceptable and does not output the inference result of the medical image to the external device when the inspection result is unacceptable (see fig. 10-1030, ¶¶ 100-101, 103: image that meets the quality check eventually output to ap plurality of external devices such as PACS for storage, display unit, mobile device, and images that do not meet the quality are not processed nor output but are re-taken).
With regard to claim 3, Nye et al. teach information processing apparatus according to claim 1, wherein the program further causes the information processing apparatus to: acquire, when the inspection result is unacceptable, a medical image of the subject by re- scan and acquire an inspection result of the medical image of the subject by the re-scan, perform inference on the medical image of the subject by the re-scan (see ¶¶ 93-94: re-take image if quality is unacceptable and implicitly performing image quality check on newly acquired images, see fig. 10-1022: image quality checker), and output an inference result of the inference on the medical image of the subject by the re- scan to the external device when the inspection result of the medical image of the subject by the re-scan is acceptable (see fig. 10-1030, 1042, 1044, ¶¶ 100-101, 103: acceptable image processed and output to external display, PACS, mobile device).
With regard to claim 4, Nye et al teach information processing apparatus comprising: a processor; and a memory storing a program (see fig. 10, ¶ 87) which, when executed by the processor, causes the information processing apparatus to: acquire a medical image obtained by imaging a subject (see fig. 10, ¶ 87: image acquisition); acquire an inspection result of the medical image (see fig. 10-1022, ¶ 87: image quality check, see also ¶¶ 93-94); perform inference on the medical image (see fig. 10: 1026, 1028, ¶¶ 96-97: image processing including segmentation and classification); and control performing inference on the medical image based on the inspection result of the medical image (see fig. 10, ¶¶ 96-97: image processing performed on images if the quality inspection is satisfactory).
With regard to claim 5, Nye et al. teach information processing apparatus according to claim 4, wherein, the program further causes the information processing apparatus to stop performing the inference on the medical image when the inspection result is unacceptable (see ¶¶ 93-96, fig. 10: further image processing is stopped and image re-acquired if the quality is unacceptable).
With regard to claim 6, Nye et al. teach information processing apparatus according to claim 4, wherein the program further causes the information processing apparatus to: acquire, when the inspection result is unacceptable, a medical image of the subject by re-scan and acquire an inspection result of the medical image of the subject by the re-scan (see ¶¶ 93-94: re-take image if quality is unacceptable), and control the inference such that inference on the medical image of the subject by the re- scan is performed when the inspection result of the medical image of the subject by the re-scan is acceptable (see fig. 10, ¶¶ 93-96: image processing implicitly not performed on the image that do not meet quality criteria, and images are re-taken).
With regard to claim 7, Nye et al. teach information processing apparatus according to claim 4, wherein the program further causes the information processing apparatus to perform the acquisition of the inspection result of the medical image and the inference on the medical image in parallel (see fig. 11, ¶ 112: image quality check and image processing maybe performed in parallel).
With regard to claim 8, Nye et al. teach information processing apparatus according to claim 1, wherein the program further causes the information processing apparatus to perform the inference using a model generated by machine learning using medical images (see fig. 10-11, ¶¶ 96-97: deep learning network for processing images).
With regard to claim 9, Nye et al. teach information processing method comprising the steps of: acquiring, by a first acquisition mechanism, a medical image obtained by imaging a subject (see fig. 10, ¶ 87: imaging system to acquire images of a subject); acquiring, by a second acquisition mechanism, an inspection result of the medical image (see fig. 10-1022: image quality checker, ¶ 87); performing, by an inference mechanism, inference on the medical image (see fig. 10-1026, 1028, ¶¶ 96-97: image processing to segment or classify images); and controlling, by a control mechanism, outputting of an inference result of the medical image by the inference mechanism to an external device based on an inspection result of the medical image acquired by the second acquisition mechanism (see fig. 10-1030, ¶¶ 94, 100-101: results output to display, PACS, mobile device if the image passes quality check) .
With regard to claim 10, see discussion of claim 2. 
With regard to claim 11, see discussion of claim 3. 
With regard to claim 12, see discussion of claim 4. 
With regard to claim 13, see discussion of claim 5. 
With regard to claim 14, see discussion of claim 6.
With regard to claim 15, see discussion of claim 7. 
With regard to claim 16, see discussion of claim 8.
With regard to claim 17, see discussion of claim 1. Nye et al. teach a non-transitory storage medium (see fig. 10). 
With regard to claim 18, Nye et al. teach the information processing apparatus according to claim 1; and a data collection unit configured to collect tomographic data of the subject, wherein the program further causes the information processing apparatus to acquire the medical image based on the tomographic data (see ¶ 33: CT imaging).
With regard to claim 19, see discussion of claim 8.
With regard to claim 20, see discussion of claim 8.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVINASH YENTRAPATI whose telephone number is (571)270-7982.  The examiner can normally be reached on 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AVINASH YENTRAPATI/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 US Publication No. 2019/0164285.